Case 2:19-cv-04237-MRW Document 22-4 Filed 07/15/19 Page 1 of 6 Page ID #:741




                       EXHIBIT A
    Case 2:19-cv-04237-MRW Document 22-4 Filed 07/15/19 Page 2 of 6 Page ID #:742


1                             SETTLEMENT AGREEMENT
2
3
Case 2:19-cv-04237-MRW Document 22-4 Filed 07/15/19 Page 3 of 6 Page ID #:743




                       Settlement Agreement -- Page 2 of 5
Case 2:19-cv-04237-MRW Document 22-4 Filed 07/15/19 Page 4 of 6 Page ID #:744




                       Settlement Agreement -- Page 3 of 5
Case 2:19-cv-04237-MRW Document 22-4 Filed 07/15/19 Page 5 of 6 Page ID #:745




                       Settlement Agreement -- Page 4 of 5
Case 2:19-cv-04237-MRW Document 22-4 Filed 07/15/19 Page 6 of 6 Page ID #:746


                                                  Colin




                       Settlement Agreement -- Page 5 of 5
